Citation Nr: 0639044	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral foot pain.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to July 1984.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a November 2005 Board Remand and 
May 2006 Board Decision.  This matter was originally on 
appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board previously denied service connection for the 
veteran's bilateral foot pain and a right knee disorder and 
granted service connection for osteoarthritis of the left 
knee in a decision dated May 3, 2006.  The Board, however, 
determined that it would vacate its May 3, 2006 decision and 
issue a new decision regarding the issue on appeal after 
receiving correspondence from the veteran on May 30, 2006 
that included a service medical record documenting an in-
service left foot injury that was not of record at the time 
of the Board's decision.

The Board vacated the May 3, 2006 decision in a separate 
decision which is being rendered concurrently with this 
remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted above, the veteran submitted an additional service 
medical record in May 2006 showing an in-service left foot 
injury that was not previously of record and, consequently, 
had not been considered by VA in conjunction with his claim.  
The veteran did not waive his right to have the RO consider 
the newly submitted evidence in the first instance.  
Therefore, the Board must remand this case to the RO for its 
due consideration and the issuance of an SSOC reflecting such 
consideration with respect to the issue on appeal.  On 
remand, the RO should also consider whether any additional 
development such as further medical evaluation and/or a 
medical nexus opinion is warranted in light of the new 
medical evidence submitted by the veteran.  


Accordingly, the case is REMANDED for the following action:

After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the RO should readjudicate the 
claim with consideration of any evidence 
received since the December 2005 
supplemental statement of the case (SSOC), 
including the February 1978 service 
medical record showing an in-service left 
foot injury.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  


This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

